Citation Nr: 0410044	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-17 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for residuals of a left 
hydrocelectomy.

2.  Entitlement to service connection for residuals of a left 
hydrocelectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The appellant served on active duty from October 1954 to October 
1957.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The issue of entitlement to service connection for residuals of a 
left hydrocelectomy will be addressed in the Remand portion of 
this document.


FINDINGS OF FACT

1.  In a January 1958 rating decision, the Syracuse, New York, RO 
denied the appellant's claim of entitlement to service connection 
for a post operative hydrocele; the appellant did not perfect an 
appeal.

2.  Evidence associated with the record since the January 1958 
rating decision is new and material and so significant that it 
must be considered along with all the evidence of record in order 
to fairly decide the merits of the claim of entitlement to service 
connection for residuals of a left hydrocelectomy.


CONCLUSIONS OF LAW

1.  The January 1958 rating decision denying the appellant's claim 
of entitlement to service connection for a post operative 
hydrocele is final.  38 U.S.C. § 3305(b) (1952 & Supp. 1957); 
Department of Veterans Affairs Regulation 1008.

2.  Evidence received since the January 1958 rating decision is 
new and material, and the appellant's claim of entitlement to 
service connection for residuals of a left hydrocelectomy is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability was 
incurred during active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  When a disease is first 
diagnosed after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the in-
service disease or injury."  See Pond v. West, 12 Vet. App. 341, 
346 (1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or within 
the presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to statute or 
regulation, during the applicable presumption period and (2) 
present disability from it.  Savage, 10 Vet. App. at 495.  Either 
evidence contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period may 
suffice.  Id.  

A veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. §§ 
1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2003).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service.  In 
order to rebut the presumption of aggravation, there must be clear 
and unmistakable evidence (obvious or manifest) that the increase 
in severity was due to the natural progress of the disability.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b) (2003).  

There is no aggravation of a preexisting disease or injury if the 
condition underwent no increase in severity during service on the 
basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 C.F.R. § 3.306(b) (2003).  The usual effects of 
medical and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1) (2003).  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  Accordingly, "a lasting worsening of the condition"-
that is, a worsening that existed not only at the time of 
separation but one that still exists currently-is required.  See 
Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997); see also Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).

In a January 1958 rating decision, the Syracuse, New York, RO 
denied the appellant's claim of entitlement to service connection 
for a post operative hydrocele.  In a February 6, 1958 letter, the 
RO informed the appellant that his claim was denied.  The 
appellant did not appeal the January 1958 rating decision.  
Decisions by the RO are final unless appealed to the Board.  38 
U.S.C. § 3305(b) (1952 & Supp. 1957); Department of Veterans 
Affairs Regulation 1008.

The appellant now seeks to reopen his claim of entitlement to 
service connection for residuals of a left hydrocelectomy.  The 
law and regulations allow for reopening a claim, even if finality 
has attached, if new and material evidence has been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

In order to determine whether new and material evidence has been 
presented, the Board looks to the last final disallowance of this 
claim.  The Board must look to the evidence added to the record 
since the January 1958 final decision.  The evidence received 
after January 1958 is presumed credible for the purposes of 
reopening the appellant's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon which 
the claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.

The Board has reviewed all of the additional evidence received 
herein since the January 1958 decision and concludes that there is 
evidence both new and material as it relates to the issue of 
entitlement to service connection for residuals of a left 
hydrocelectomy, and, therefore, the claim is reopened.  In 
September 2001, the appellant was treated as a VA outpatient.  
With regard to his left testicle, the appellant reported that he 
had had a hydrocele repaired while in service, and that thereafter 
he had atrophy of the left testicle.  On examination, the VA 
physician was unable to feel a left testicle.  The physician 
diagnosed, "Previous hydrocele repair on the left side and 
subsequently he has testicular atrophy and [I] suspect that he had 
vascular injury."

The September 2001 VA outpatient treatment record is clearly "new" 
evidence, because it was not before the Syracuse, New York, RO at 
the time of its January 1958 decision.  The Board also finds the 
evidence to be material because it relates to a specific element 
of the appellant's claim that was essential to the January 1958 
decision.  The appellant's claim of entitlement to service 
connection was denied in January 1958 because the hydrocele 
existed at the time of the induction of the appellant into 
service, and the hydrocelectomy was necessitated by the normal 
progress of the condition and was remedial in nature.  The 
condition was not aggravated during service.  The new evidence 
indicates that the appellant's atrophied left testicle was not the 
usual effect of surgical treatment having the effect of 
ameliorating a condition incurred before enlistment.  See 38 
C.F.R. § 3.306(b)(1) (2003).  The new evidence is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.

Accordingly, without considering whether the evidence will change 
the outcome of the claim and presuming its credibility, the Board 
concludes that new and material evidence sufficient to reopen the 
claim for service connection for residuals of a left 
hydrocelectomy has been submitted.  Thus, the Board reopens the 
claim for service connection for service connection for residuals 
of a left hydrocelectomy, and will remand the claim for additional 
development noted below.






ORDER

New and material evidence having been submitted, the appellant's 
claim for entitlement to service connection for residuals of a 
left hydrocelectomy, is reopened, and, to this extent, the appeal 
is granted.


REMAND

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 38 
U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. § 3.159(c)(4) 
(2003).  The record indicates that the appellant is followed by VA 
for residuals of a left hydrocelectomy.  The appellant underwent 
the hydrocelectomy in service.  As noted above, in September 2001, 
a VA physician was unable to feel a left testicle.  The physician 
diagnosed, "Previous hydrocele repair on the left side and 
subsequently he has testicular atrophy and [I] suspect that he had 
vascular injury."  The appellant has not been afforded a VA 
examination to consider whether he has residuals of a left 
hydrocelectomy that are related to his service.  The appellant 
should undergo a VA genitourinary examination.

Accordingly, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.

1.  The appellant should be afforded a VA genitourinary 
examination to determine whether the appellant has residuals of a 
left hydrocelectomy that are related to his military service.  The 
claims folder, including report of an October 1954 induction 
examination and treatment records from April to June 1957 
contained in the appellant's service medical records, the report 
of a December 1957 VA urological examination, the report of an 
October 1998 ultrasound examination of the appellant's scrotum, 
and the September 2001 diagnosis by a VA physician ("Previous 
hydrocele repair on the left side and subsequently he has 
testicular atrophy and [I] suspect that he had vascular injury."), 
should be made available to the examiner for review before the 
examination.  (The appellant's service medical records are 
contained in a brown envelope within the claims folder.)  The 
examiner should state in the examination report that the claims 
folder has been reviewed.

The examiner should express an opinion as to:

(1)  Whether the appellant's pre-existing left hydrocele underwent 
an increase in severity (as distinguished from a temporary flare-
up) during his military service,

(2)  if so, whether there it is obvious and manifest (i.e., shown 
by clear and unmistakable evidence) that the increase in severity 
was due to the natural progress of the disability, and,

(3)  if so, are the residuals of the left hydrocelectomy the usual 
effects (e.g., post-operative scars, absent parts or organs, etc.) 
of the medical and surgical treatment received by the appellant 
during service, having the effect of ameliorating diseases or 
other conditions.

(4)  The examiner is requested to identify specifically any 
residuals of the left hydrocelectomy that are not among the usual 
effects of medical and surgical treatment for ameliorating 
diseases or other conditions.

The examiner should provide a complete rationale for any opinions 
provided.

2.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the appellant and his 
representative should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



